Case 3:21-cv-00247-MCR-EMT Document 14 Filed 03/05/21 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
IN ADMIRALTY

CASE NO.: 3:21-cv-00247-MCR-EMT

IN RE:
PETITION OF STEVEN SAWYER, as
titled owner of and for the “PIECES OF
A DREAM”, a 1997 36’ MAINSHIP,
hull identification number
MPC34066C797, her engines, tackle,
and appurtenances, for Exoneration
from or Limitation of Liability,
Petitioner. /
ORDER APPROVING AMENDED AD INTERIM STIPULATION,
DIRECTING ISSUANCE
OF MONITION AND INJUNCTION
This Amended Petition having been filed on the 5" day of March, 2021, by
STEVEN SAWYER (hereinafter “Petitioner”), as titled owner of the M/Y “Pieces
of a Dream’, a 1997 36’ MAINSHIP, hull identification number MPC34066C797,
her engines, tackle, and appurtenances (the “Vessel”)}, for Exoneration From or
Limitation of Liability as provided in 46 U.S.C. § 30501 et seg. and pursuant to Rule
F of the Supplemental Rules for Certain Admiralty and Maritime Claims for the
Federal Rules of Civil Procedure and Local Admiralty Rule F, for all losses,

damages, injuries, deaths, or destruction allegedly resulting from the incident that

occurred on or about September 16, 2020, referred to in the Amended Petition.

 
Case 3:21-cv-00247-MCR-EMT Document14 Filed 03/05/21 Page 2 of 4

And Petitioner having deposited with the Court as security for the benefit of
claimants, an Amended Ad Interim Stipulation not less than or equal to the amount
or value of his interest in the Vessel and pending freight, if any, as required by the
rules of this Court and by the law;

IT IS ORDERED AND ADJUDGED that the Amended Ad Interim
Stipulation for the value of Petitioner’s interest in the Vessel in the principal amount
of Three Thousand Five Hundred Dollars and Zero Cents ($3,500.00), with interest
at a rate to be determined by the Court from the date hereof, executed on the 5th day
of March, 2021, by Petitioner, as Principal, and filed herein by Petitioner, be
accepted as Ad Interim Stipulation for the purpose of this Limitation of Liability
proceeding and that it be approved as to form and quantum.

IT IS FURTHER ORDERED AND ADJUDGED THAT Petitioner and
any Claimant who may properly become a party hereto may contest the amount of
value of Petitioner’s interest in the Vessel and pending freight, if any, as fixed in
said Amended Ad Interim Stipulation, and may move the Court for due appraisal of
said interest and may apply to have the amount of said stipulation increased or
decreased, as the case may be, on the determination by the Court of the amount or
value of said interest or to carry out the provisions of 46 U.S.C. § 30501 ef seg. for
personal injuries, property damage, or any other claims resulting from the incident

that occurred on September 16, 2020, referred to in the Amended Petition.
Case 3:21-cv-00247-MCR-EMT Document14 Filed 03/05/21 Page 3 of 4

IT IS FURTHER ORDERED AND ADJUDGED that a notice shall be
issued by the Clerk of this Court advising and admonishing all persons asserting
claims for any and all losses, damages, injuries, deaths, or destruction allegedly as a
result of the occurrences and happenings recited in the Amended Petition, to file
their respective claims with the Clerk, United States District Courthouse for the
Northern District of Florida located at One Palafox Street, Pensacola, Florida 32502
and serve on or mail copies thereof to the Petitioner’s attorney, CHARLES S.
DAVANT, ESQUIRE, DAVANT LAW, P.A., 12 Southeast 7th Street, Suite 605,
Fort Lauderdale, Florida 33301 on or before April 19, 2021 _ or be defaulted and
if any claimant desires to contest Petitioner’s right to exoneration from or
limitation of liability, Claimant(s) shall file and serve on Petitioner’s attorney
an answer to the Amended Petition, on or before said date, unless his claim has
included an answer to the Amended Petition so designated, or be defaulted.

IT IS FURTHER ORDERED AND ADJUDGED that publication of the
aforesaid notice in the form required by Rule F of the Supplemental Rules for Certain
Admiralty Claims of the Federal Rules of Civil Procedures be published in a
newspaper of general circulation in the Escambia County area once a week for four
(4) successive weeks prior to the date fixed for the filing of claims in accordance

with Supplemental Rule F.
Case 3:21-cv-00247-MCR-EMT Document14 Filed 03/05/21 Page 4 of 4

IT IS FURTHER ORDERED AND ADJUDGED that the commencement
or further prosecution of any action or proceeding against Petitioner, the Vessel or
other property of Petitioner with respect to any claims for which Petitioner seeks
exoneration from or limitation of liability herein, including any claim arising out of
or incident to or connected with any loss, damage, injury, death or destruction, more
fully described in the Amended Petition, be and the same is hereby restrained, stayed
and enjoined until the hearing and determination of this action.

IT IS FURTHER ORDERED AND ADJUDGED that service of this Order
as a restraining order may be made by mailing a conformed copy of it to the person
or persons to be restrained, or to their respective attorneys, or alternatively, by hand
delivery.

IT IS FINALLY ORDERED AND ADJUDGED that Petitioner, no later
than the second day of publication of the notice ordered herein, shall mail a copy of
the notice to every person or entity known to have made a claim against Petitioner
or the Vessel arising out of the incident more fully described in the Amended
Petition.

DONE AND ORDERED this 5th day of March 2021.

AM. Casey Prodyen

M. CASEY RODGERS
UNITED STATES DISTRICT JUDGE

4
